Exhibit 10.1

Potbelly Corporation Director Compensation Plan

In accordance with the Potbelly Corporation 2013 Long-Term Incentive Plan (the
“Plan”), each non-employee Director of Potbelly Corporation (the “Company”) and
Potbelly Illinois, Inc. is eligible to receive compensation for services
rendered. Each non-employee Director who is a member of the Board of Directors
as of the Annual Meeting of the Stockholders (the “Annual Meeting”) is eligible
to receive $135,000 in annual compensation. Additional retainers will be paid to
the non-executive Chairman of the Board and certain Committee Chairs as
described below.

Each non-employee Director may elect between the following forms of payment for
his or her annual compensation:

 

  1. The non-employee Director receives Restricted Stock Units (as defined in
the Plan) (the “RSUs”) having a grant date Fair Market Value of $135,000 (with a
grant date on or before the end of the respective second fiscal quarter); or

 

  2. The non-employee Director receives:

 

  a. $60,000 in cash (half of which will be paid on before the end of the
respective second fiscal quarter and half of which will be paid on or before the
end of the respective fiscal year); plus

 

  b. RSUs having a grant date Fair Market Value of $75,000 (with a grant date on
or before the end of the respective second fiscal quarter).

If any non-employee Director fails to make an election prior to the end of the
first fiscal quarter, such Director will be deemed to have elected to receive
compensation in the form of cash and RSUs, as set forth in paragraph 2 above.

The non-executive Chairman of the Board as of the Annual Meeting receives an
additional $80,000 retainer, the Audit Committee Chair as of the Annual Meeting
receives an additional $15,000 retainer, the Compensation Committee Chair as of
the Annual Meeting receives an additional $10,000 retainer, and the Nominating
and Corporate Governance Committee Chair as of the Annual Meeting receives an
additional $7,500 retainer. The non-executive Chairman of the Board, Audit
Committee Chair, Compensation Committee Chair, and Nominating and Corporate
Governance Committee Chair may each elect between the following forms of payment
for such additional retainer:

 

  1. RSUs having a grant date Fair Market Value equal to such additional
retainer amount (with a grant date on or before the end of the respective second
fiscal quarter); or

 

  2. Cash in an amount equal to one-half such additional retainer amount (half
of which will be paid on before the end of the respective second fiscal quarter
and half of which will be paid on or before the end of the respective fiscal
year); plus RSUs having a grant date Fair Market Value of half of such
additional retainer amount (with a grant date on or before the end of the
respective second fiscal quarter).



--------------------------------------------------------------------------------

If any non-employee Director joins the Board of Directors of the Company and/or
Potbelly Illinois, Inc. after the Annual Meeting, or if a Director begins
service as the non-executive Chairman of the Board, Audit Committee Chair,
Compensation Committee Chair, or Nominating and Corporate Governance Committee
Chair after the Annual Meeting, such Director’s compensation shall be pro-rated
accordingly and paid prior to the next Annual Meeting.

Subject to the terms and conditions of the Restricted Stock Unit Award
Agreement, RSUs shall vest as follows: fifty percent (50%) on the first
anniversary of the grant date, and fifty percent (50%) on the second anniversary
of the grant date.